Title: To Benjamin Franklin from the Marquis de La Salle, [30 January 1783]
From: La Salle d’Offémont, Adrien-Nicolas-Piedefer, marquis de
To: Franklin, Benjamin


T∴ C∴ &∴ T∴ R∴ f∴
A L’O.∴ de Paris Ce 30e. j∴ du 11e. mois de L’an de V∴ L∴ 5782∴ [January 30, 1783]
La R∴ L∴ des IX Soeurs qui a eû L’avantage de vous avoir pour Son Vénerable, Enchantée d’une paix qui rendant Le repos au monde assurre l’indépendance de votre patrie qui doit bien vous nomer son père, Dèsireroit faire passer jusqu’à vous l’expression de Sa joyë. Elle a nomée une députation pour aller vous feliciter Sur cet heurreux évenement; & j’ai la faveur de vous prier en son nom de vouloir bien me marquer quel jour & a quelle heure Vos frères pourront vous porter ses voeux & Son homage.
J’ai la faveur d’être avec les sentiments fraternels que je vous dois comme maçon, avec l’admiration qu’inspirent La Sublimité de vos talents & la profondeur de vos lumieres & le respect dû au grand homme d’êtat & au bienfaiteur de l’humanité, T∴ C∴ &∴ T∴ R∴ F∴ Votre trés afectionné Serviteur & frere
Le Mis. De La SalleVble. de La L∴ des IX soeurs.
rue St. Rock près la rue poissonniers à Paris
  
Notation: Marquis de La Salle Paris 30 Novr. 1782
